Citation Nr: 0006539	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left 
acromioclavicular separation with arthritis.

2.  Entitlement to an increased rating for residuals of a 
left shoulder gunshot wound, with injury to Muscle Group II, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1947.  His appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board has recharacterized the issue of left 
acromioclavicular separation to include arthritis in response 
to a July 1998 VA diagnosis that connects arthritis to the 
veteran's residuals of a gunshot wound to the left shoulder.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim of entitlement to service connection for a 
left shoulder separation.

2.  The veteran's left acromioclavicular separation with 
arthritis is etiologically related to his period of active 
service.


CONCLUSION OF LAW

The veteran's left acromioclavicular separation was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left acromioclavicular separation with arthritis

The veteran asserts that his left shoulder separation should 
be service connected because it resulted from a gunshot wound 
he received in Okinawa during World War II.  Considering a 
July 1998 VA examination report that reflects a diagnosis of 
residual gunshot wound, left shoulder, with acromioclavicular 
separation and arthritis, the Board finds the claim plausible 
and capable of substantiation.  The claim is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board also concludes that the VA has fulfilled 
its duty to assist the veteran by obtaining and fully 
developing all relevant evidence necessary for an equitable 
disposition of the claim.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (1999).  The 
veteran was shot in Okinawa during World War II and his 
clavicle was chipped by the bullet at that time.  During a VA 
examination in July 1998, the veteran reported that he had a 
complete AC separation of the left shoulder and his arm 
"drooped down" on the left side.  Physical examination 
confirmed a complete AC separation with associated pain, 
soreness, and tenderness.  He had some atrophy over the 
rotator cuff tendons and some over the deltoid of the left 
shoulder.  There was pain, soreness, and tenderness 
throughout range of motion.  The examiner diagnosed residual 
gunshot wound, left shoulder, with acromioclavicular 
separation and arthritis.  An X-ray performed in July 1998 
revealed evidence of early minimal arthritis and a slightly 
widened acromioclavicular joint.

This VA examination report constitutes evidence both of a 
current disability and of an etiological relationship between 
the veteran's left acromioclavicular separation and his 
period of active service.  The July 1998 report is the only 
medical evidence of record concerning the etiology of the 
left acromioclavicular separation.  In the absence of 
opposing evidence, the Board finds that this evidence 
supports the veteran's claim of entitlement to service 
connection for a left shoulder separation.  As stated above, 
there is also evidence of arthritis associated with the 
residuals of the gunshot wound and this will be considered 
part of the original claim.


ORDER

Service connection for left acromioclavicular separation with 
arthritis is granted.


REMAND

The veteran has also been service connected for residuals of 
a left shoulder gunshot wound, with injury to Muscle Group 
II, currently evaluated as 20 percent disabling.  In this 
regard, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
securing private and VA medical records to which a reference 
has been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion or 
order a new examination before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical providers who 
have treated him for residuals of a 
gunshot wound to the left shoulder since 
his discharge from service.

2.  After securing the necessary 
releases, the RO should request any 
records of medical treatment which are 
not currently associated with the 
veteran's claims file.  Any records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
claims file.

3.  The RO should then schedule the 
veteran for a VA examination with the 
appropriate specialist to determine the 
nature and extent of his residuals of a 
gunshot wound to the left shoulder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  To the extent possible, the 
examiner should distinguish the 
symptomatology due to the muscle injury 
from that due to the left 
acromioclavicular separation.  If the 
examiner cannot make such a 
determination, he should make that fact 
clear in the examination report.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for an 
increased evaluation for residuals of a 
gunshot wound to the left shoulder.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

